DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 02/03/2021, with respect to claim objection and 112 rejection have been fully considered and are persuasive.  The claim objection and 112 rejection has been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Withdrawn claims 27 and 30 are being cancelled.

Allowable Subject Matter
Claims 21-26, 28-29 and 31-36 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art could not anticipate or render obvious the following limitations taken within the others in the independent claim, “create a matrix that represents whether an edge in the first image is matched with every edge in the second image; prune matrix so that no edge in the first image is matched with multiple edges in the second image”.
The closest prior art located was:
Venkatesan et al. (US 20060269167) – disclosed matching images using matrices of the two images to allow for image comparison.  In addition, optimizing the 
Lyons et al. (US 20040247174) – disclosed using matched image features to calculate a transformation between camera positions to determine orientation and position of camera when each image was recorded (para. 0145).
Sorek et al. (US 20090022422) – disclosed edge detection to detect features to align image frames and using the relative horizontal/vertical position of these features to determine shift transformation to align the frames (para. 0112).
Kunni et al. (Building extraction and modeling in an urban area by image sequence analysis). – disclosed a similarity function uses line length for line matching between images (Section 3.1 & 3.3).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486